Title: To Alexander Hamilton from Maria Reynolds, [January 23–March 18 1792]
From: Reynolds, Maria
To: Hamilton, Alexander



[Philadelphia, January 23–March 18, 1792]Wensday Morning ten of Clock.
Dear Sir

I have kept my bed those tow days past but find myself mutch better at presant though yet full distreesed and shall till I se you fretting was the Cause of my Illness I thought you had been told to stay away from our house and yesterday with tears I my Eyes I beged Mr. once more to permit your visits and he told upon his honnour that he had not said anything to you and that It was your own fault believe me I scarce knew how to beleeve my senses and if my seturation was insupportable before I heard this It was now more so fear prevents my saing more only that I shal be misarable till I se you and if my dear freend has the Least Esteeme for the unhappy Maria whos grateest fault is Loveing him he will come as soon as he shall get this and till that time My breast will be the seate of pain and woe.
adieu

Col. Hamilton


P S.   If you cannot come this Eveneng to stay just come only for one moment as I shal be Lone   Mr. is going to sup with a friend from New-York.

